Citation Nr: 0122574	
Decision Date: 09/17/01    Archive Date: 09/24/01

DOCKET NO.  98-18 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
status post right inguinal hernia repair.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from August 1987 to January 
1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1998 rating decision of the Regional 
Office (RO) that granted the veteran's claim for service 
connection for status post right inguinal hernia repair, and 
assigned a 10 percent evaluation for it.  The veteran 
disagreed with the assigned rating.

During a videoconference hearing before the undersigned in 
July 2001, the veteran referred to a claim for service 
connection for a left inguinal hernia.  Since this matter was 
not developed or certified for appeal, it is referred to the 
RO for appropriate action.


FINDING OF FACT

The veteran has undergone surgery for a right inguinal hernia 
that has not recurred; the surgical scar is well healed and 
nontender.


CONCLUSION OF LAW

An initial rating in excess of 10 percent for status post 
right inguinal hernia repair is not warranted.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 7338 
(2000).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, Department of Veterans Affairs (VA) 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  The veteran has not indicated that 
there are any private medical records that could be obtained.  
The RO has obtained the veteran's VA medical treatment 
records.  Additionally, the RO provided the veteran with 
several examinations to assist him in the prosecution of his 
claim for a higher rating for the right inguinal hernia.  

The record discloses that the various rating decisions 
provided the veteran with the reasons and bases for the 
denial of his claim.  The October 1998 statement of the case, 
and April and December 2000 supplemental statements of the 
case provided the veteran with the applicable criteria for 
status post right inguinal hernia repair, which showed the 
symptoms for higher evaluations.  These notification letters 
were sent to the veteran's latest address of record, and 
correspondence copies were mailed to the veteran's accredited 
representative, The American Legion.  These notifications 
were not returned by the United States Postal Service as 
undeliverable, see Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992) (discussing that the presumption of regularity of the 
administrative process applies to notices mailed by the VA)), 
and thus the Board concludes that the veteran and his 
representative have received these determinations.

Accordingly, the Board finds that the veteran has been 
notified of all information and evidence necessary to 
substantiate his claims, and that all identified available 
evidence has been developed to the extent possible and that 
no prejudice will result to the veteran by the Board's 
consideration of this matter.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).

Factual background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2000) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue, except as outlined 
below.  

The service medical records disclose that the veteran was 
seen in June 1988 and complained of a hernia in the right 
groin area.  A small inguinal hernia was reported on 
examination.  The veteran underwent an indirect inguinal 
hernia repair in August 1988.

The veteran submitted a claim for service connection for a 
hernia in May 1998.  He indicated that he had received no 
treatment for it following service.

On a VA general medical examination in August 1998, the 
veteran reported that following service, whatever he had 
during service continued to cause him discomfort.  He stated 
that any time he lifted any weight without a belt, he 
experienced pain.  He related that sneezing, coughing and 
lifting all increased the discomfort and pain in the inguinal 
area.  An examination revealed a two-inch scar in the right 
inguinal area.  It was well healed and nontender.  No hernial 
bulge was noted.  The pertinent diagnosis was right inguinal 
hernia, status post repair in 1989.

The veteran was also afforded a digestive examination by the 
VA in August 1998.  An examination showed no bulge.  There 
was a scar on the right side that was well-healed and flush 
with the skin.  There was no point tenderness in the inguinal 
area. The veteran complained of pain and discomfort of a 
grade of 3, especially on days when he had to lift heavy 
weight.  It was indicated that his present job did not 
require any heavy lifting.  The diagnosis was right inguinal 
hernia, status post right side surgery.  

VA outpatient treatment records dated in 1999 and 2000 have 
been associated with the claims folder.  In July 1999, the 
veteran reported that he had pain in the right groin and 
indicated that the hernia was coming back.  On examination, 
there was no evidence for the hernia.  

The veteran was again afforded an examination by the VA in 
September 2000.  He related that if he lifted a lot of things 
or heavy items he had pain.  He noted that his current job 
involved very little, if any, heavy lifting.  An examination 
disclosed that the veteran had a four-inch scar on the right 
groin.  It was well healed, and there was no granulation 
tissue.  There were no bulges around this area.  There was no 
tenderness to palpation and there was residual inguinal 
hernia, indirect, on palpation through the inguinal canal.  
The pertinent impressions were right inguinal hernia status 
post repair with no residual; right inguinal scar not 
problematic and the veteran did not have any residual problem 
at the time of the examination; and no residual right hernia 
or recurrent right hernia.  The examiner stated that there 
were no signs of need for a truss or support for the right 
hernia at that time. 

Analysis

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2000).  
Separate diagnostic codes identify the various disabilities.  
The VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  Schafrath, 1 Vet. App. 589.

As the veteran takes issue with the initial rating assigned 
when service connection was granted for status post right 
inguinal hernia repair, the Board must evaluate the relevant 
evidence since the effective date of the award; it may assign 
separate ratings for separate periods of time based on facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.    

A 30 percent evaluation may be assigned for inguinal hernia 
which is small, postoperative recurrent, or unoperated 
irremediable, not well supported by truss, or not readily 
reducible.  When postoperative recurrent, readily reducible 
and well supported by truss or belt, a 10 percent evaluation 
may be assigned.  When there is bilateral involvement, 10 
percent is to be added, provided the second hernia is 
compensable.  This means that the more severely disabling 
hernia is to be evaluated, and 10 percent, only, added for 
the second hernia, if the latter is of compensable degree.  
Diagnostic Code 7338.

A review of the entire evidence of record fails to establish 
that a hernia is present.  There is no clinical evidence that 
the right inguinal hernia is recurrent.  In this regard, the 
Board points out that the veteran has been afforded several 
examinations by the VA and none showed any hernia.  At the 
most recent VA examination in September 2000, the examiner 
reported findings of a residual inguinal hernia on palpation 
through the inguinal canal; however, upon completion of his 
examination, he specifically concluded that there was in fact 
no residual or recurrent right hernia.  In addition, it was 
further indicated that the scar was not symptomatic, and 
consequently not compensably disabling.  See 38 C.F.R. 
§ 4.118 (2000).  Absent a recurrent problem with herniation, 
an increased rating is not warranted.  Diagnostic Code 7338.  
The Board finds therefore that the medical evidence is of 
greater probative value than the veteran's assertions 
concerning the severity of his disability.  Accordingly, the 
Board concludes that the weight of the evidence is against 
the claim for an increased rating for status post right 
inguinal hernia repair.


ORDER

An initial rating in excess of 10 percent for status post 
right inguinal hernia repair is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

